68Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments, see remarks page 8, filed 3/18/2021, with respect to the rejection of Claims 1-2, 6-7, 9-16 and 19-20 on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1, 4, 9-12, 14-18, 21 and 23 of U.S. Patent No. 9,784,766 (the 766 patent) in view of U.S. Patent Publication No. 2005/0156780 to Bonthron et al. and the provisional rejection of Claims 1-2, 6-7, 9-16 and 19-20 on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1, 4, 7, 9-16 and 19-20 of copending Application No. 15/725,207 in view of Bonthron, that, “Applicant is filing a terminal disclaimer herewith with respect to the 766 patent. Therefore, Applicant respectfully requests that the rejection of claims 1-2, 6-7, 9-16 and 19-20 on the ground of nonstatutory double patenting be withdrawn.
Application No. 15/725,207 has been abandoned. Therefore, Applicant respectfully requests that the provisional rejection of claims 1-2, 6-7, 9-16 and 19-20 on the ground of nonstatutory double patenting be withdrawn”.
Examiner Response:
Applicant’s arguments, see page 8, filed 3/18/2021, with respect to the rejection(s) of Claims 1-2, 6-7, 9-16 and 19-20 on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1, 4, 9-12, 14-18, 21 and 23 of U.S. Patent No. 9,784,766 (the 766 patent) in view of U.S. Patent Publication No. 2005/0156780 to Bonthron et al. and the 
Application No. 15/725,207 has been abandoned on 1/15/2021. Therefore the double patenting rejection with respect to the copending application 15725107 has been withdrawn. 

3.	Applicant’s arguments, see remarks page 8-11, filed 3/18/2021, with respect to the rejection(s) of claims 1, 2, 6-10, and 13-18 under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent No. 5,140,257 to Davis in view of Bonthron and claims 11, 12, 19, and 20 under 35 U.S.C. § 103 as allegedly being unpatentable over Davis in view of Bonthron, and further in view of U.S. Patent Publication No. 2011/0010118 to Gaarder have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 9-10, regarding independent claim 1, 9 and 13 that “However, Davis does not appear to teach or suggest a sensor configured to sense a distance to a nearest object. The Examiner relies upon Bonthron for teaching a radar sensor and argues that it would have been obvious to have modified the system of Davis to have included a radar sensor as taught by Bonthron. Applicant respectfully submits that such a modification would not have been 
Further, under MPEP § 2141.01(a), to rely on a reference under 35 U.S.C. § 103, it must be analogous prior art. Applicant respectfully submits that Bonthron is non analogous art.
…..
At least for the reasons explained above, Applicant respectfully submits that a prima facie case of obviousness has not been established with respect to claims 1, 9, and 13 because the combination of Davis in view of Bonthron does not appear to teach or suggest each and every limitation of these claims. As such, Applicant respectfully requests that the rejection of claim 1, 9, and 13 be withdrawn and that these claims be allowed”.

Examiner Response:
Applicant’s arguments, see page 9-10 (stated above), filed 3/18/2021, with respect to the rejection(s) of independent claim(s) 1, 9 and 13 have been fully considered and are not persuasive. 
In response to Applicant's argument that Bonthron is non analogous art, it has been held that the determination that a reference is from a non-analogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Wood, 202 USPQ 171, 174.

In response to Applicant’s argument that there is no apparent reason why one of ordinary skill in the art at the time of Applicant's invention would have combined the teachings of Davis and Bonthron to have arrived at the claimed inventions of Applicant's claims 1, 9, and 13, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some In re Nomiya, 184 USP'Q 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 945 (CCPA) 1969. Therefore applicant’s argument is not persuasive. The rejection of claim 1, 9 and 13 under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent No. 5,140,257 to Davis in view of Bonthron is maintained. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 11, regarding claims 3-5 that “The Examiner, on page 41 of the Office Action, states that claims 3-5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant has amended claim 3 to be rewritten in independent form including most of the limitations of the base claim and any intervening claims. Specifically, Applicant has not incorporated the limitation of “the at least one sensor comprising a radar sensor configured to sense a distance to a nearest object,” from claim 1 into claim 3. However, Applicant respectfully submits that amended claim 3 is nonetheless allowable over the cited references in view of the Examiner comments on pages 41-42 of the Office Action. Claims 4 and 5 depend from claim 3. Therefore, Applicant respectfully requests that claims 3-5 be allowed”.


Applicant’s arguments, see page 11 (stated above), filed 3/18/2021, with respect to claims 3-5 is persuasive. Therefore claims 3-5 are allowed. The reason for allowance are stated below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-10 and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in the US Patent Number US 5140257 A in view of Bonthron et al. (Hereinafter “Bonthron”) in the US Patent Application Publication Number US 20050156780 A1.

Regarding claim 1, Davis teaches a dynamic real time transmission line monitor (Electric power transmission systems, especially those employing overhead electric Column 1 Line 14-19; Figure 1-10) comprising:
a housing [34] installable on a transmission line [32] (The unit 30 includes a housing 34 adapted to be removably clamped to a current carrying conductor, such as the overhead power line conductor 32; Column 9 Line 19-22), the housing [34] comprising: 
a base portion [35] (The housing 34 is generally "C-shaped" in geometry and comprises a substantially rectangular base 35; Column 9 Line 28-29; Figure 1-6); and
a cover portion [310]+42+44 (The top portion shown in Figure 6 comprising raised section 310.  Cover portion also comprises an upwardly extending rear column 40, and forward upper extension 42 which includes a downwardly turned nose 44; Column 9 Line 30-32; Figure 1-6) coupled to the base portion [35] and defining a cavity [37] of the housing [34] together with the base portion [35] (The upper extension 42 and nose 44 are spaced above the base 35 to define and opening or passageway 37 through which the conductor 32 may be passed during installation or removal of the unit 30 from the conductor 32; Column 9 Line 32-36), at least one of the cover portion [42+44] or the base portion [35] being movable relative to the other (By moving the jaws the cover portion and the base portion is moved relative to the other) between an open position of the housing in which a length of the transmission line is receivable in the cavity (The passageway 37, which facilitates installation of the unit 30 on the conductor 32, is selectively opened and closed; Column 9 Line 36-39), and a closed position of the housing [34] in which the length of the transmission line [32] is retained in the cavity [37] (With the lower jaw 52 in a fully open position, hot stick 172 is used to lift the unit 30 onto the conductor 32 by passing through opening 37 until the upper jaws 50 rest upon Column 20 Line 29-36);
at least one sensor [88] (Temperature sensor 88) in Figure 8 supported by the housing [34] and configured to sense in real time at least one of a temperature, a position, a current, an acceleration, a vibration, a tilt, a roll, or a distance to a nearest object (Located in compartment 42b is a temperature sensor 88 in the form of a transducer for sensing the temperature of the conductor 32. A second temperature sensor 86 is mounted in compartment 42c for sensing the ambient temperature or another conductor temperature; Column 11 Line 9-13; FIG. 15, an additional sensor 243 may be provided in the unit 30 for sensing the magnitude of the current in line 32 in order to compute real-time thermal ratings; Column 21 Line 43-46; A sensor in the nature of an inclinometer 84 may be provided to measure magnitude of sag of the conductor 32. The inclinometer 84 measures the slope angle of the conductor 32 at the point of attachment of the unit 30 to the conductor 32; Column 22 Line 3-7); and
an antenna [13] in the cavity [65] (central opening 65) of the housing [34] (A radio antenna generally indicated at 13 defined by a cylindrical antenna tube 46 formed of aluminum or the like is secured to and extends downwardly from an antenna base 45 on the bottom of the housing 34; Column 9 Line 62-65; Antenna is placed in the bottom of the housing in the cavity of 65 of the housing), the antenna [13] configured to transmit a signal including information sensed by the at least one sensor away from the monitor in real time (Signal from the antenna goes through the cavity 65 of the housing 34 to the conductor 32 and penetrates to the second plate 310).

Bonthron teaches radar methods and apparatus capable of determining target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0008] Line 2-5), wherein 
the at least one sensor comprising a radar sensor [200] configured to sense a distance to a nearest object (FIG. 2A illustrates the features of an integrated radar sensor unit 410 capable of determining the range, velocity, and direction of a target in a low-cost, mass-production capable unit. A radar transmitter-receiver 200 is coupled to a transmit antenna means 11 and transmits an electromagnetic signal towards a target. Detected target signals in the signal processor 300 have their phases measured; Paragraph [0122] Line 2-20). The purpose of doing so is to allow cost reduction, to determine target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Davis in view of Bonthron, because Bonthron teaches to include a radar sensor allows cost reduction (Paragraph [0003]), determines target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0122]).

Regarding claim 2, Davis teaches a dynamic real time transmission line monitor, wherein 
the cover portion is made from a semi conductive material (The radiation sensor 124 may comprise eight silicon solar cells 123 assembled in an array and mounted on the top of a Column 20 Line 49-53; The cells are completely encapsulated in a clear silicon potting compound 241 which minimizes solar radiation reflections and electrically insulates the cells from the aluminum housing 125, and the special glass cover 126 overlying the cells 123; Column 21 Line 3-7; Cover portion 310 is encapsulated with silicon potting and a special glass cover the cells. Silicon is one type of semiconductor).

Regarding claim 6, Davis teaches a dynamic real time transmission line monitor, wherein 
the dynamic real time transmission line monitor is powered by a current of the transmission line (FIG. 15, an additional sensor 243 may be provided in the unit 30 for sensing the magnitude of the current in line 32 in order to compute real-time thermal ratings; Column 21 Line 43-46).

Regarding claim 7, Davis teaches a dynamic real time transmission line monitor, further comprising 
an electronics assembly in the housing (electronic components and/or circuit boards are mounted on the inside faces of the cover plates 62, 64, while the exterior faces of plates 62, 64 provide a surface for mounting guide tracks 66 which aid in confining the travel of the jaw opening and closing mechanism in a vertical direction; Column 10 Line 30-35) and being configured to receive the information from the at least one sensor and cause the antenna to transmit the signal including the information (The sensor-transmitter unit 30 which senses conductor temperature and up to 7 parameters transmits signals to a UHF receiver 208 which Column 27 Line 8-14).

Regarding claim 8, Davis fails to teach a dynamic real time transmission line monitor, wherein the radar sensor has a range of about 45 m.
Bonthron teaches radar methods and apparatus capable of determining target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0008] Line 2-5), wherein 
the sensing comprises using a radar sensor  (FIG. 2A illustrates the features of an integrated radar sensor unit 410 capable of determining the range, velocity, and direction of a target in a low-cost, mass-production capable unit. A radar transmitter-receiver 200 is coupled to a transmit antenna means 11 and transmits an electromagnetic signal towards a target. Detected target signals in the signal processor 300 have their phases measured; Paragraph [0122] Line 2-20). The purpose of doing so is to allow cost reduction, to determine target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Davis in view of Bonthron, because Bonthron teaches to include a radar sensor allows cost reduction (Paragraph [0003]), determines target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0122]).


Regarding claim 9, Davis teaches a dynamic real time transmission line monitor (Electric power transmission systems, especially those employing overhead electric power lines, and deals more particularly with a system for rating the current carrying capacity of the transmission lines and equipment on a real-time basis; Column 1 Line 14-19; Figure 1-10) comprising:
a dynamic real time transmission line monitor [30] (Sensor transmitter unit 30) comprising:
a housing [34] installable on a transmission line [32] ((The unit 30 includes a housing 34 adapted to be removably clamped to a current carrying conductor, such as the overhead power line conductor 32; Column 9 Line 19-22) and comprising: 
a base portion [35] (The housing 34 is generally "C-shaped" in geometry and comprises a substantially rectangular base 35; Column 9 Line 28-29; Figure 1-6); and
a cover portion [310]+42+44 (The top portion shown in Figure 6 comprising raised section 310.  Cover portion also comprises an upwardly extending rear column 40, and forward upper extension 42 which includes a downwardly turned nose 44; Column 9 Line 30-32; Figure 1-6) coupled to the base portion [35] and defining a cavity [37] of the housing [34] together with the base portion [35] (The upper extension 42 and nose 44 are spaced above the base 35 to define and opening or passageway 37 through which the conductor 32 may be passed during installation or removal of the unit 30 from the conductor 32; Column 9 Line 32-36), 
at least one sensor [88] (Temperature sensor 88) in Figure 8 configured to sense in real time at least one of a temperature, a position, a current, an acceleration, a vibration, a tilt, a roll, or a distance to a nearest object (Located in compartment 42b is a temperature sensor 88 in the form of a transducer for sensing the temperature of the conductor 32. A second temperature sensor 86 is mounted in compartment 42c for sensing the ambient temperature or another conductor temperature; Column 11 Line 9-13; FIG. 15, an additional sensor 243 may be provided in the unit 30 for sensing the magnitude of the current in line 32 in order to compute real-time thermal ratings; Column 21 Line 43-46; A sensor in the nature of an inclinometer 84 may be provided to measure magnitude of sag of the conductor 32. The inclinometer 84 measures the slope angle of the conductor 32 at the point of attachment of the unit 30 to the conductor 32; Column 22 Line 3-7); and
an antenna [13] in the cavity [65] (central opening 65) of the housing [34] (A radio antenna generally indicated at 13 defined by a cylindrical antenna tube 46 formed of aluminum or the like is secured to and extends downwardly from an antenna base 45 on the bottom of the housing 34; Column 9 Line 62-65; Antenna is placed in the bottom of the housing in the cavity of 65 of the housing), the antenna [13] configured to transmit a signal including information sensed by the sensor away from the monitor in real time (Signal from the antenna goes through the cavity 65 of the housing 34 to the conductor 32 and penetrates to the cover plate 310); and
a remote receiving device [208] in Figure 30 receiving the signal from the dynamic real time transmission line monitor (The sensor-transmitter unit 30 which senses conductor temperature and up to 7 parameters transmits signals to a UHF receiver 208 which typically may be located in a power substation along with a multiplexer/scanner 210 as indicated previously, alternatively however, these signals may be transmitted to the substation using PLC signals through the transmission line 32 itself; Column 27 Line 8-14).
Davis fails to teach that the at least one sensor comprising a radar sensor configured to sense a distance to a nearest object.
Bonthron teaches radar methods and apparatus capable of determining target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0008] Line 2-5), wherein 
the at least one sensor comprising a radar sensor [200] configured to sense a distance to a nearest object (FIG. 2A illustrates the features of an integrated radar sensor unit 410 capable of determining the range, velocity, and direction of a target in a low-cost, mass-production capable unit. A radar transmitter-receiver 200 is coupled to a transmit antenna means 11 and transmits an electromagnetic signal towards a target. Detected target signals in the signal processor 300 have their phases measured; Paragraph [0122] Line 2-20). The purpose of doing so is to allow cost reduction, to determine target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Davis in view of Bonthron, because Bonthron teaches to include a radar sensor allows cost reduction (Paragraph [0003]), determines target range, direction, and 

Regarding claim 10, Davis teaches a dynamic real time transmission line monitoring system, wherein 
the remote receiving device comprises at least one of a monitoring station or another dynamic real time transmission line monitor (The real-time data received from the units 30 at the substation is scanned at a preselected rate, converted from analog to digital form and is then multiplexed to a systems operation center via any suitable telecommunication link such as telephone, microwave, etc. The data received through the communication link at a systems operation center is input to a dynamic line capacity computer which may comprise by way of an example a microcomputer system 214 that performs real-time calculations using the received data; Column 27 Line 25-34).

Regarding claim 13, Davis teaches a method of dynamic real time transmission line monitor (Electric power transmission systems, especially those employing overhead electric power lines, and deals more particularly with a system for rating the current carrying capacity of the transmission lines and equipment on a real-time basis; Column 1 Line 14-19; Figure 1-10) the method comprising:
providing a dynamic real time transmission line monitor [30] on a transmission line (Sensor transmitter unit 30), 
the dynamic real time transmission line monitor [30] comprising:
a housing [34] (The unit 30 includes a housing 34 adapted to be removably clamped to a current carrying conductor, such as the overhead power line conductor 32; Column 9 Line 19-22) including: 
a base portion [35] (The housing 34 is generally "C-shaped" in geometry and comprises a substantially rectangular base 35; Column 9 Line 28-29; Figure 1-6); and
a cover portion [310]+42+44 (The top portion shown in Figure 6 comprising raised section 310.  Cover portion also comprises an upwardly extending rear column 40, and forward upper extension 42 which includes a downwardly turned nose 44; Column 9 Line 30-32; Figure 1-6) coupled to the base portion [35] and defining a cavity [37] of the housing [34] together with the base portion [35] (The upper extension 42 and nose 44 are spaced above the base 35 to define and opening or passageway 37 through which the conductor 32 may be passed during installation or removal of the unit 30 from the conductor 32; Column 9 Line 32-36), and
an antenna 13] in the cavity [65] (central opening 65) of the housing [34] (A radio antenna generally indicated at 13 defined by a cylindrical antenna tube 46 formed of aluminum or the like is secured to and extends downwardly from an antenna base 45 on the bottom of the housing 34; Column 9 Line 62-65; Antenna is placed in the bottom of the housing in the cavity of 65 of the housing),
sensing in real time at least one of a temperature, a position, a current, an acceleration, a vibration, a tilt, a roll, or a distance to a nearest object (Located in compartment 42b is a temperature sensor 88 in the form of a transducer for sensing the temperature of the conductor 32. A second temperature sensor 86 is mounted in compartment 42c for sensing the ambient temperature or another conductor temperature; Column 11 Line 9-13; FIG. 15, an additional sensor 243 may be provided in the unit 30 for sensing the magnitude Column 21 Line 43-46; A sensor in the nature of an inclinometer 84 may be provided to measure magnitude of sag of the conductor 32. The inclinometer 84 measures the slope angle of the conductor 32 at the point of attachment of the unit 30 to the conductor 32; Column 22 Line 3-7) using at least one sensor [88] of the dynamic real time transmission line monitor [30] (Temperature sensor 88 in Figure 8 supported by the housing [34]); and
transmitting a signal including information sensed using the at least one sensor to a remote receiving device [208] in real time via the antenna [13] (The sensor-transmitter unit 30 which senses conductor temperature and up to 7 parameters transmits signals to a UHF receiver 208 which typically may be located in a power substation along with a multiplexer/scanner 210 as indicated previously, alternatively however, these signals may be transmitted to the substation using PLC signals through the transmission line 32 itself; Column 27 Line 8-14; Signal from the antenna goes through the cavity 65 of the housing 34 to the conductor 32 and penetrates to the cover plate 310).
Davis fails to teach that the at least one sensor comprising a radar sensor configured to sense a distance to a nearest object.
Bonthron teaches radar methods and apparatus capable of determining target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0008] Line 2-5), wherein 
the at least one sensor comprising a radar sensor [200] configured to sense a distance to a nearest object (FIG. 2A illustrates the features of an integrated radar sensor unit 410 capable of determining the range, velocity, and direction of a target in a low-cost, mass-production capable unit. A radar transmitter-receiver 200 is coupled to a transmit antenna means Paragraph [0122] Line 2-20). The purpose of doing so is to allow cost reduction, to determine target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Davis in view of Bonthron, because Bonthron teaches to include a radar sensor allows cost reduction (Paragraph [0003]), determines target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0122]).

Regarding claim 14, Davis teaches a method, wherein 
the providing the dynamic real time transmission line monitor on the transmission line comprises installing the dynamic real time transmission line monitor on the transmission line while the transmission line is live (The unit may be easily clamped on a wide range of sizes of conductors using an a specially designed, electrically insulated hot stick while the line is energized.  The unit is powered from the electrical energy derived from the power line itself; Column 4 Line 45-49).

Regarding claim 15, Davis teaches a method, wherein 
the installing the dynamic real time transmission line monitor on the transmission line further comprises installing the dynamic real time transmission line monitor on the transmission line using a hot stick or bare hand (The unit may be easily clamped on a wide range of sizes of conductors using an a specially designed, electrically insulated hot stick while Column 4 Line 45-49).
Regarding claim 16, Davis teaches a method, wherein 
at least one of the cover portion or the base portion is movable relative to the other between an open position of the housing in which the cover portion and the base portion are spaced apart (By moving the jaws the cover portion and the base portion is moved relative to the other), and a closed position of the housing (The passageway 37, which facilitates installation of the unit 30 on the conductor 32, is selectively opened and closed; Column 9 Line 36-39), and 
wherein the installing the dynamic real time transmission line monitor on the transmission line comprises:
inserting a length of the transmission line between the cover portion and the base portion into the cavity while the housing is in the open position (The passageway 37, which facilitates installation of the unit 30 on the conductor 32, is selectively opened and closed; Column 9 Line 36-39); and 
moving the at least one of the second portion or the base portion relative to the other to the closed position to retain the length of the transmission line in the cavity (With the lower jaw 52 in a fully open position, hot stick 172 is used to lift the unit 30 onto the conductor 32 by passing through opening 37 until the upper jaws 50 rest upon the conductor 32.  The lead screw 138 is then turned in order to move the lower jaw 52 upwardly into contact with the conductor 32.  At this point, the conductor 32 is tightly gripped between the jaws 50, 52 and the unit is secured in place; Column 20 Line 29-36).

Regarding claim 17, Davis fails to teach a method, wherein the sensing comprises sensing a distance to a nearest object using the radar sensor.
Bonthron teaches radar methods and apparatus capable of determining target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0008] Line 2-5), wherein 
the sensing comprises sensing a distance to a nearest object using the radar sensor  (FIG. 2A illustrates the features of an integrated radar sensor unit 410 capable of determining the range, velocity, and direction of a target in a low-cost, mass-production capable unit. A radar transmitter-receiver 200 is coupled to a transmit antenna means 11 and transmits an electromagnetic signal towards a target. Detected target signals in the signal processor 300 have their phases measured; Paragraph [0122] Line 2-20). The purpose of doing so is to allow cost reduction, to determine target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Davis in view of Bonthron, because Bonthron teaches to include a radar sensor allows cost reduction (Paragraph [0003]), determines target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0122]).

Regarding claim 18, Davis fails to teach a method, wherein the radar sensor has a range of about 45 m.

the sensing comprises using a radar sensor  (FIG. 2A illustrates the features of an integrated radar sensor unit 410 capable of determining the range, velocity, and direction of a target in a low-cost, mass-production capable unit. A radar transmitter-receiver 200 is coupled to a transmit antenna means 11 and transmits an electromagnetic signal towards a target. Detected target signals in the signal processor 300 have their phases measured; Paragraph [0122] Line 2-20). The purpose of doing so is to allow cost reduction, to determine target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Davis in view of Bonthron, because Bonthron teaches to include a radar sensor allows cost reduction (Paragraph [0003]), determines target range, direction, and velocity over a wide angular field of view coverage in a single compact, low-cost, mass-producible sensor (Paragraph [0122]).
The combination of Davis and Bonthron discloses the claimed invention except for the radar sensor has a range of about 45 m. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the radar sensor has the range of about 45 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 11, 12, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis ‘257 A in view of Bonthron ‘780 A1, as applied to claims 9 and 13 above, and further in view of Gaarder in the US Patent Application Publication Number US 20110010118 A1.

Regarding claim 11, the combination of Davis and Bonthron fails to teach a dynamic real time transmission line monitoring system, wherein the remote receiving device comprises a computer to accumulate data from the sensor and to calculate real time dynamic transmission line ratings of a critical span of the transmission line using the data accumulated from the sensor, local weather data, and an established algorithm.
Gaarder teaches an apparatus and method for measurement of power in an electric power transmission line (Paragraph [0002] Line 1-3), wherein 
the remote receiving device [40] in Figure 1 comprises a computer to accumulate data from the sensor [30] and to calculate real time dynamic transmission line ratings of a critical span of the transmission line using the data [37] accumulated from the sensor, local weather data, and an established algorithm (The processor 40 can use substantially real-time data together with historical data (stored in a database) in the simulations. The processor 40 can evaluate how these simulations may impact on the operation of the power grid and the probability of entering into changed modes of operation. In addition to the magnetic field data 37 and the voltage waveform data 55 the simulations can include historic data such as weather data, network configuration data, time-related data, energy price, energy reserves; Paragraph [0044] Line 4-10). The purpose of doing so is to provide probabilities for the power production and the power grid to identify scenarios different from expected behavior.


Regarding claim 12, Davis teaches a dynamic real time transmission line monitoring system, wherein 
the system is configured to take a corrective action based on at least one of the sensed distance to the nearest object or the calculated real time dynamic transmission line ratings (A plurality of the sensor-transmitter units 30 in a system for monitoring a 40 mile length of transmission line 32.  Four of the sensor-transmitter units 30 are mounted on each of a series of three to five mile stretches. The forty mile transmission line 32 is divided up into four zones of ten miles each which include 8 of the units 30, frequencies (F1-F8).  Sensor-transmitter units which are dedicated to sensing conductor temperature are indicated as connected to the line 32 with a dot while units capable of sensing conductor temperature; Column 26 Line 4-16).

Regarding claim 19, the combination of Davis and Bonthron fails to teach a method, wherein the providing the dynamic real time transmission line monitor on the transmission line comprises providing the dynamic real time transmission line monitor on a critical span of the transmission line, and wherein the method further comprises calculating real time dynamic transmission line ratings using local weather data and an established algorithm.
(Paragraph [0002] Line 1-3), wherein 
the providing the dynamic real time transmission line monitor on the transmission line comprises providing the dynamic real time transmission line monitor on a critical span of the transmission line, and wherein the method further comprises calculating real time dynamic transmission line ratings using local weather data and an established algorithm (The processor 40 can use substantially real-time data together with historical data (stored in a database) in the simulations. The processor 40 can evaluate how these simulations may impact on the operation of the power grid and the probability of entering into changed modes of operation. In addition to the magnetic field data 37 and the voltage waveform data 55 the simulations can include historic data such as weather data, network configuration data, time-related data, energy price, energy reserves; Paragraph [0044] Line 4-10). The purpose of doing so is to provide probabilities for the power production and the power grid to identify scenarios different from expected behavior.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Davis and Bonthron in view of Gaarder, because Gaarder teaches to provide the dynamic real time transmission line monitor on a critical span of the transmission line provides probabilities for the power production and the power grid to identify scenarios different from expected behavior (Paragraph [0044] Line 10-12).

Regarding claim 20, Davis teaches a method, further comprising 
taking a corrective action based on at least one of the sensed distance to the nearest object or the calculated real time dynamic transmission line ratings (A plurality of the Column 26 Line 4-16).

Allowable Subject Matter

Claims 3-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein a thickness of the cover portion is less than one fifth of a skin depth of the semi conductive material at which radio waves are completely blocked.

Davis (US 5140257 A) is regarded as the closest prior art to the invention of claim 3. Davis discloses, “Electric power transmission systems, especially those employing overhead electric power lines, and deals more particularly with a system for rating the current carrying capacity of the transmission lines and equipment on a real-time basis (Column 1 Line 14-19;  Cover portion also comprises an upwardly extending rear column 40, and forward upper extension 42 which includes a downwardly turned nose 44 (Column 9 Line 30-32; Figure 1-6). The upper extension 42 and nose 44 are spaced above the base 35 to define and opening or passageway 37 through which the conductor 32 may be passed during installation or removal of the unit 30 from the conductor 32 (Column 9 Line 32-36)”. However Davis does not teach that a thickness of the cover portion is less than one fifth of a skin depth of the semi conductive material at which radio waves are completely blocked. Therefore, the invention of Davis even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein a thickness of the cover portion is less than one fifth of a skin depth of the semi conductive material at which radio waves are completely blocked” and also in combination with all other elements in claim 3 distinguish the present invention from the prior art reference. 

Claims 4-5 are allowed by virtue of their dependence from claim 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NASIMA MONSUR/Primary Examiner, Art Unit 2866